 

Exhibit 10.1

[image_012.jpg] 

 

April 17, 2015

 

Ben Plummer

Via Hand Delivery

 

Dear Ben:

 

In connection with the termination of your employment with Datawatch Corporation
(the “Company”) as of Friday, May 1, 2015 (the “Separation Date”), you will be
eligible to receive the severance benefits described in Paragraph 1 below if (a)
you sign and deliver this letter agreement (“Agreement”) to me by Monday, May
11, 2015, and (b) do not revoke your signature within seven (7) days thereafter.

 

By signing and returning this Agreement and not revoking your acceptance, you
will be entering into a binding agreement with the Company and will be agreeing
to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in Paragraph 3 below. Therefore, you
are advised to consult with an attorney of your own choosing before signing this
Agreement and you have been given at least twenty-one (21) days to do so. If you
sign this Agreement, you may change your mind and revoke your agreement during
the seven (7) day period after you have signed it, as described more fully in
Paragraph 16(vi) below. If you do not so revoke, this Agreement will become a
binding agreement between you and the Company upon the expiration of the
Revocation Period.

 

If you choose not to sign and return this Agreement by Monday, May 11, 2015, if
you breach any of the terms of the Agreement prior to signing it, or if you
revoke your signature during the Revocation Period, you shall not receive the
severance benefits outlined in Paragraph 1 below from the Company and this offer
and Agreement will become null and void. You will, however, receive payment on
your termination for your final wages and any unused vacation time accrued
through the Separation Date. Also, regardless of signing this Agreement, if
eligible, you may elect to continue receiving group medical insurance pursuant
to the federal “COBRA” law (the terms for that opportunity will be set forth in
a separate written notice). Your eligibility to participate in any other
employee benefit plans and programs of the Company ceases on the Separation
Date. You may be eligible to apply for unemployment compensation.

 

In addition, the terms of the October 2, 2012 Proprietary Information,
Inventions and Non-Competition Agreement (the “Non-Competition Agreement”) which
you signed as a condition of your employment with the Company, shall continue in
full force and effect regardless of whether you enter into this Agreement.

 

With those understandings, the following numbered paragraphs set forth the terms
and conditions which will apply if you timely sign and return this Agreement and
do not revoke it within the Revocation Period:

 

 

Datawatch Corporation | 271 Mill Road | Quorum Office Park | Chelmsford, MA
01824 | T: 978.441.2200 | F: 978.441.1114 | www.datawatch.com

 



 

 

 

[image_012.jpg] 

 

1.Severance Benefits - If you timely sign, return, and do not revoke this
Agreement, and if you comply fully with its terms, the Company will:

 

(A) provide you with payments in equal semi-monthly installments at your
semi-monthly base salary rate ($12,500.00 for a period of nine months (the
“Severance Pay”);

 

(B) if you elect continuing COBRA health insurance coverage, continue its
present level of contribution to the payment of your medical and dental
insurance premiums (the “Benefits Continuation”) through the earlier of January
31, 2016, (ii) your acceptance of employment with another individual or entity,
or (iii) your becoming eligible for medical benefits under any plan covering a
member of your immediate family. You agree that in the event that either (B) or
(C) occurs prior to January 31, 2016, you will immediately so notify Brigid
MacDonald at the Company; and

 

Severance Pay shall commence on the first payroll date following the Effective
Date. All Severance Pay under this paragraph shall be made in accordance with
the Company’s customary payroll practices and shall be subject to all applicable
federal and state withholding, payroll and other taxes.

 

2.Receipt of Compensation - You acknowledge and agree that as of the Separation
Date, your employment, positions, officerships, and all other affiliations with
the Company will end. You further acknowledge and agree that you are not owed
any wages, bonuses, commissions, vacation time, severance pay, expense
reimbursements, compensation or benefits from the Company other than the
compensation and benefits expressly referenced in this Agreement. You further
acknowledge and agree that you have received all leave or other time off under
the Family Medical Leave Act and any other leave or disability laws to which you
were entitled, and that you have not suffered from any workplace injuries or
illnesses during your employment with the Company.

 

3.General Release - In consideration of the payment of the Severance Pay, and
Benefits Continuation (collectively, the “Severance Benefits”), which you
acknowledge you would not otherwise be entitled to receive, you hereby
voluntarily and unconditionally release and forever discharge the Company, its
affiliates, parent companies, subsidiaries, predecessors, successors and
assigns, and all of their respective current and former officers, directors,
stockholders, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) generally from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature (collectively, “Claims”), which you ever had or now have against the
Released Parties, as of the date you sign this Agreement. This release includes,
without limitation, all Claims:

 

·relating to your employment by the Company;

·relating to the termination of your employment with the Company;

·for wrongful discharge, defamation, breach of privacy, intentional infliction
of emotional distress, or any other tort or under common law;

·for breach of contract, express or implied;

·for violation of public policy, or alleged whistleblower activity;

·relating to harassment, discrimination, retaliation, and/or civil rights;

 

 

Datawatch Corporation | 271 Mill Road | Quorum Office Park | Chelmsford, MA
01824 | T: 978.441.2200 | F: 978.441.1114 | www.datawatch.com

 



 

 

 

 [image_012.jpg]

 

·for compensation, salary, wages, bonuses, commissions, overtime, expense
reimbursement, incentive compensation, stock, stock options, vacation pay or any
other compensation or benefits, including any claim conferred by or arising
under any state, federal or local law, including M.G.L. ch. 149 ¶¶148 and 150
(also known as the Massachusetts Wage Act); the Arizona Wage Act, the Arizona
Minimum Wage Act, or any other state, federal or local wage and hour laws;

·for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;
and

·Claims otherwise conferred by or arising under any federal, state, and/or
municipal law including but not limited to Title VII of the Civil Rights Act,
the Equal Pay Act, 42 U.S.C. §1981, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Americans With Disabilities Act,
the Family and Medical Leave Act, the Rehabilitation Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act,
the Massachusetts Fair Employment Practices Act, the Massachusetts Civil Rights
Act, the Massachusetts Equal Rights Act, the Arizona Employment Protection Act,
the Arizona Civil Rights Act, the Arizona Equal Pay Act, the Arizona
Occupational Health and Safety Act, Arizona Right to Work Act, Arizona Drug
Testing of Employees Act, Arizona Medical Marijuana Act, and similar provisions
under the laws of the Commonwealth of Massachusetts, the State of Arizona or any
other state or municipality, all as amended.

 

Notwithstanding the foregoing, this release of claims shall not be construed to
impair your right to enforce the terms of this Agreement or to file, comply with
or participate in an investigation or proceeding instituted by the Equal
Employment Opportunity Commission or any applicable state anti-discrimination
agency (except that you acknowledge that you hereby waive any right to recover
any monetary benefits in connection with any such claim, charge or proceeding).

 

As a material inducement to the Company to enter into this Agreement, you
represent that you have not assigned to any third party and you have not filed
with any agency or court any Claim released by this Agreement. You further
acknowledge and agree that you have waived any relief available to you
(including without limitation, monetary damages, equitable relief and
reinstatement) under any of the Claims referenced in this Paragraph 3.

 

4.Return of Company Property - You confirm that you have returned to the Company
all Company-owned property in your possession and control, including, without
limitation, all keys, files, documents and records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, etc.), Company
identification and Company vehicles, and that you have left intact all
electronic records and other Company documents, including, but not limited to,
those that you developed or helped to develop during your employment. You
further confirm that you have cancelled all accounts for your benefit, if any,
in the Company’s name, including, but not limited to, credit cards, telephone
charge cards, cellular phone and/or and computer accounts.

 

5.Non-Disparagement - You agree not to make any statement, written or oral, or
cause any encourage others to make any statements, written or oral, that defame,
disparage or in any way criticize the reputation, practices, products, services,
business prospects, or conduct of the Company, its current or former officers,
directors, shareholders, employees or agents, or any other affiliated party
involved in a business relationship with the Company. This obligation extends to
statements, written or oral, made in any manner (including email and social
media) to anyone, including but not limited to, to the new media , investors,
potential investors, any board of directors or advisory board or directors,
industry analysts, competitors, strategic partners, vendors, employees (past and
present) and clients.

 

 

Datawatch Corporation | 271 Mill Road | Quorum Office Park | Chelmsford, MA
01824 | T: 978.441.2200 | F: 978.441.1114 | www.datawatch.com

 



 

 

 

 [image_012.jpg]

 

6.Compliance with Non-Competition Agreement - By signing this Agreement, you
confirm the existence and continued validity of the Non-Competition Agreement,
and represent and warrant that you have fully complied with all terms of the
Non-Competition Agreement to date and that you will continue to do so going
forward, in accordance with its terms.

 

7.Cooperation - You hereby agree to provide any and all necessary assistance to
and cooperation with the Company if called upon by it with regard to: (a) the
transition of your job responsibilities at the Company, and (b) any lawsuit,
claim, action, investigation, administrative review or otherwise that may be
brought by a third party against the Company and which may involve facts or
knowledge of which you may be aware as a result of your employment or position
with the Company.

 

8.Consequences of Breach - You understand and agree that the Company may
terminate your eligibility for the Severance Benefits if you violate this
Agreement, and that the Company shall further have the right to recover from you
any Severance Pay or Benefits Continuation paid to you or on your behalf during
any time periods following the commencement of any such breach. You further
agree that a breach of Paragraphs 3, 4, 5, 6, 7 and/or 8 herein would result in
irreparable harm to the Company and that money damages would not provide an
adequate remedy. Therefore, you agree that in addition to any other rights that
it may have, the Company shall have the right to specific performance and
injunctive relief in the event you breach any of those Paragraphs of this
Agreement, as well as to an award of its attorneys’ fees in connection with its
efforts to enforce its rights under this Agreement.

 

9.Compliance with Section 409A - The Severance Benefits shall be subject to and
compliant with any requirements provided under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). The Company shall have no
liability to you or any other person if the payments and benefits provided that
are intended to be exempt from or compliant with Section 409A are not so exempt
or compliant.

 

10.Amendment/Waiver - This Agreement may not be modified in any manner, except
by an instrument in writing of concurrent or subsequent date signed by you and
by a duly authorized representative of the Company. No delay of omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right. No waiver of any provision of this Agreement shall
be effective unless made in writing and signed by a duly authorized
representative of the waiving party. A waiver or consent given by the Company on
any once occasion shall be effective only in that instance and shall not be
construed as a bar to or wavier or any right on any other occasion.

 

11.Absence of Reliance - In signing this Agreement, you affirm that no other
promises or representations of any kind have been made to you by any person or
entity whatsoever to cause you to sign this Agreement, and that are not relying
upon any promises, statements or representations made by anyone at or on behalf
of the Company, except as set forth expressly in the Agreement.

 

12.Validity; Interpretation - Should any provision of this Agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall
enforced to the fullest extent possible, with the remaining invalid portions
deemed not to be a part of this Agreement. In the event of any dispute, this
Agreement will be construed as a whole, will be interpreted in accordance with
its fair meaning, and will not be construed strictly for or against either you
or the Company.

 

13.Non-admission - This Agreement is a severance agreement and shall not be
construed as an admission of any liability by the Company to you or of any act
of wrongdoing by the Company. The Company specifically disclaims that it or any
of its representatives has engaged in any wrongdoing or has taken any action
that would be the basis for any finding of liability. This Agreement may not be
used as evidence in any proceeding of any kind, except a proceeding in which one
of the parties alleges a breach of the terms of this Agreement or a proceeding
in which one of the parties elects to use this Agreement as a defense to any
claim.

 

 

Datawatch Corporation | 271 Mill Road | Quorum Office Park | Chelmsford, MA
01824 | T: 978.441.2200 | F: 978.441.1114 | www.datawatch.com

 



 

 

 

[image_012.jpg] 

 

14.Applicable Law - This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
exclusive jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or the subject matter hereof.

 

15.Entire Agreement - This Agreement constitutes the entire agreement between
you and the Company. This Agreement supersedes any previous agreements or
understandings between you and the Company (including but not limited to the
September 2012 letter agreement between you and the Company), provided that the
Non-Competition Agreement shall survive execution of this Agreement and remain
in full force and effect, and the Stock Agreements shall survive execution of
this Agreement and remain in full force and effect except as expressly modified
by Paragraph 1(C) herein.

 

16.Time for Consideration; Effective Date - This Agreement is intended to comply
with the Older Workers’ Benefit Protection Act of 1990 (“OWBPA”) with regard to
your waiver and release of rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”). To that end, you agree and acknowledge as
follows:

 

                                                               i.      You are
specifically waiving rights and claims under the ADEA.

 

                                                             ii.      You
understand that rights or claims under the ADEA which may arise after the date
this Agreement is executed are not waived by you.

 

                                                           iii.      You are
receiving consideration in addition to what you would otherwise be entitled.

 

                                                           iv.      You have
been advised to consult with or seek advice from an attorney of your choosing
before executing this Agreement.

 

                                                             v.      You
acknowledge that you have had a period of twenty-one (21) days to consider the
decision to enter into this Agreement. You also understand and agree that any
changes to this letter agreement, whether material or immaterial, will not
restart the 21-day review period.

 

                                                           vi.      You may
revoke your acceptance of this Agreement in the seven (7) day period following
the date on which you sign the Agreement (the “Revocation Period”). Notice of
revocation must be in writing, and delivered to the Company’s Acting Vice
President of Human Resources, within the Revocation Period. This Agreement will
not become effective or enforceable until the Revocation Period has expired.
This Agreement shall become effective on the first business day following the
expiration of the Revocation Period (the “Effective Date”).

 

17.Counterparts - This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document. Facsimile
and pdf signatures shall be deemed to have the same legal effect as originals.
This Agreement shall be binding upon and inure to the benefit of the parties,
their heirs, administrators, representatives, executors, successors, and
assigns.

 

 

Datawatch Corporation | 271 Mill Road | Quorum Office Park | Chelmsford, MA
01824 | T: 978.441.2200 | F: 978.441.1114 | www.datawatch.com

 



 

 

 

[image_012.jpg] 

 

If you have any questions about the matters covered in this Agreement, please
contact me at (978) 275-8215.

 



  Very truly yours,         DATAWATCH CORPORATION.         By:         Brigid
MacDonald     Vice President, Human Resources

 

I hereby voluntarily and knowingly agree to the terms and conditions set forth
above. I have been given at least twenty-one (21) days to consider this
Agreement, I understand it fully, and I have voluntarily chosen to execute this
on the date below. I intend that this Agreement become a binding agreement
between me and the Company if I do not revoke my acceptance in seven (7) days.

 

    Date     Employee Name: Ben Plummer      

  

To be returned no later than the close of business on Monday, May 11, 2015.

 

 

Datawatch Corporation | 271 Mill Road | Quorum Office Park | Chelmsford, MA
01824 | T: 978.441.2200 | F: 978.441.1114 | www.datawatch.com

 



 

 